UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

PACE-O-MATIC, INC.,
Plaintiff, CIVIL ACTION NO. 1:20-cev-00292
V. (WILSON, J.)
(SAPORITO, M.J.)
ECKERT SEAMANS CHERIN &
MELLOTT, LLC,

Defendant.

 

ORDER

th. pa
AND NOW, this /0 day of March, 2021, in light ofthe

 

movant’s letter (Doc. 103) bringing to our attention certain scrivener’s
errors by the court, IT IS HEREBY ORDERED THAT: |

1. Our Order of February 16, 2021 (Doc. 88) shall be DEEMED
AMENDED to strike the following text from paragraph 3 (at page 4):

e HMS-001322;
e HMS-001324;

2. The accompanying Memorandum (Doc. 87) shall be
DEEMED AMEN DED to strike the following text from page 45:

9) HMS-001322
| 10) HMS-001324

3. For the purpose of clarity, the movant’s objections to
production of these two documents (HMS-001322 and HMS-001324) have
been OVERRULED and these documents shall be PRODUCED to the

plaintiffs without redaction forthwith.

OSEPH F. SABPRITOGR.
United States Magistrate Judge

 
